Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Sharlotte Manyell Carrigan, Appellant                 Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2016F00081).
 No. 06-18-00070-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Sharlotte Manyell Carrigan, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 19, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk